Olds, J.
This was a proceeding to compel the appellant, as a common carrier of telephone messages, by mandate, to furnish telephonic service to the appellees, who were engaged in business in Michigan City. The pleadings are substantially the same, and the questions involved are the same, and arise in substantially the same manner as those presented and decided in the case of the Central Union Telephone Company v. State, ex rel., 123 Ind. 113. The same questions were also involved and considered at length, and the authorities reviewed in the case of the Central Union Telephone Company v. State, ex rel., 118 Ind. 194, and we do not deem it necessary to set out the record, and state the manner in which the questions arise. On the authority of the cases herein cited, this case must be affirmed.
Judgment affirmed, with costs.